

AGREEMENT OF RESTRICTIVE COVENANTS AND OTHER OBLIGATIONS FOR EMPLOYEES IN THE
UNITED STATES
This Agreement of Restrictive Covenants and Other Obligations for Employees in
the United States (the “RCA”) is entered into by and between Willis Group
Holdings Public Limited Company (the “Company”) and the participant (the
“Participant”) to be effective as of the date the Participant signs or
electronically accepts this RCA.


RECITALS


Whereas, Participant is employed by a Subsidiary of the Company;


Whereas, subject to approval by the Committee or the Company’s Share Award
Committee, the Participant has been designated to receive a grant of
performance-based share options, time-based share options, performance-based
restricted share units (“RSUs”) or time-based RSUs under the Company’s 2012
Equity Incentive Plan (the “Plan”) and/or performance or time-based cash awards
(“Cash Awards” and collectively with time-based or performance-based share
options and time-based or performance-based RSUs under the Plan, “Awards”);


Whereas, any share option or RSU Award is subject to the terms and conditions of
the Plan, the applicable award agreement (including any country specific terms
thereto), and this RCA and in consideration of the applicable share option
and/or RSU Award, the Participant shall enter into and acknowledge his or her
agreement to the terms and conditions of the Plan, the award agreement and this
RCA;
Whereas, the Cash Awards are subject to the applicable award agreement
(including any country specific terms thereto) and any other terms and
conditions the Company may impose, including the requirement to enter into this
RCA in order to be eligible to receive a Cash Award;
Whereas, any Award granted to the Participant is subject to the terms and
conditions of the Plan and/or the award agreement applicable to the
Participant’s Award (including any country specific terms thereto), and this RCA
and in consideration of the Award, the Participant shall enter into and
acknowledge his or her agreement to the terms and conditions of the Plan, the
award agreement and this RCA;
Whereas, the Participant acknowledges and agrees that he or she desires to
receive the Award and understands and agrees any Award is subject to the terms
and conditions set forth in the Plan, the applicable award agreement and this
RCA.
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other valuable consideration, in particular the Award, the
receipt and sufficiency of which is hereby acknowledged in this recital and
within Section 6.4 below, the Parties hereto agree, with the intent to be bound,
as follows:





--------------------------------------------------------------------------------



AGREEMENT OF RESTRICTIVE COVENANTS AND OTHER OBLIGATIONS FOR EMPLOYEES IN THE
UNITED STATES
Section 1 – Recitals


The Recitals set forth above are an integral part of this RCA, and are
incorporated herein by reference.


Section 2 – Definitions
2.1
“Award” shall have the meaning as set forth in the recitals.

2.2
“Business” shall mean insurance brokerage, reinsurance brokerage, surety
brokerage, bond brokerage, insurance agency, underwriting agency, managing
general agency, risk management, claims administration, self-insurance, risk
management consulting or other business performed by the Restricted Group.

2.3
“Committee” shall have the same meaning as set forth in the Plan or the
applicable award agreement.

2.4    “Competitor” shall mean any business principally engaged in insurance
brokerage, reinsurance brokerage, surety brokerage, bond brokerage, insurance
agency, underwriting agency, managing general agency, risk management, claims
administration, self-insurance, risk management consulting or other business
which is either performed by the Restricted Group or is a business in which the
Restricted Group has taken steps toward engaging.
2.5
“Confidential Information” shall mean all trade secrets and non-public
information concerning the financial data, strategic business plans, and other
non-public, proprietary, and confidential information of the Restricted Group.
Confidential Information includes, but is not limited to, the following
information: identities of Relevant Clients and Relevant Prospects; identities
of companies from which any Subsidiary obtains insurance coverage for Relevant
Clients and Relevant Prospects; policy terms, conditions, rates and expiration
dates pertaining to Relevant Clients and Relevant Prospects; risk
characteristics of Relevant Clients and Relevant Prospects; and non-public
information of the Restricted Group concerning insurance markets for particular
risks. Confidential Information shall not include information that is within
public domain, provided that Participant was not responsible, directly or
indirectly, for such information entering the public domain without the
Restricted Group’s consent.

2.6
“Directly or indirectly” shall mean the Participant acting either alone or
jointly with or on behalf of or by means of or in concert with any other person,
firm or company (whether as principal, partner, manager, employee, contractor,
director, consultant, investor or similar capacity) or otherwise.




--------------------------------------------------------------------------------



2.7
“Employer” shall mean the Subsidiary that employs the Participant. If the
Company ever becomes an employer of the Participant, then the term Employer
shall refer to the Company.

2.8
“Employment Agreement” shall mean the contractual terms and conditions which
govern the employment of the Participant by Employer.

2.9
“Key Personnel” shall mean any person who is at the date the Participant ceases
to be an employee of Employer or was (i) at any time during the period of twelve
(12) months prior to that date employed by the Restricted Group, (ii) an
employee with whom Participant had dealings, and (iii) employed by or engaged in
the Business in a managerial capacity, or was an employee with insurance,
reinsurance or other technical expertise.

2.10
“Plan” shall have the meaning set forth in the recitals.

2.11
“Relevant Area” shall mean the counties, parishes, districts, municipalities,
cities, metropolitan regions, localities and similar geographic and political
subdivisions, within and outside of the United States of America, in which the
Employer, the Company or any of its Subsidiaries has carried on Business in
which the Participant has been involved or concerned or working on at any time
during the period of twelve (12) months prior to the date on which the
Participant ceases to be an employed by Employer

2.12
“Relevant Client” shall mean any person, firm or company who or which at any
time during the period of twelve (12) months prior to the date on which the
Participant ceases to be employed by Employer is or was a client or customer of
the Employer, the Company or any of its Subsidiaries or was in the habit and/or
practice of dealing under contract with the Employer, the Company or any of its
Subsidiaries and with whom or which the Participant had dealings related to the
Business) or for whose relationship with the Employer, the Company or any of its
Subsidiaries the Participant had responsibility at any time during the said
period.

2.13
“Relevant Period” shall mean the period of twenty four (24) months following the
date on which the Participant ceases to be employed by Employer.



2.14
“Relevant Prospect” shall mean any person, firm or company who or which at any
time during the period of six (6) months prior to the date on which the
Participant ceases to be employed by Employer was an active prospective client
of the Employer, the Company or any of its Subsidiaries with whom or with which
the Participant had dealings related to the Business (other than in a minimal
and non-material way).



2.15
“Restricted Group” shall mean the Company and its Subsidiaries, including the
Employer, as in existence during the Participant’s employment with Employer and
as of the date such employment ceases.




--------------------------------------------------------------------------------



2.16
“Subsidiary” shall mean a direct and/or indirect subsidiary of the Company as
well as any associate company which is designated by the Company as being
eligible for participation in the Plan.



Section 3 - Non-Solicit and Other Obligations


3.1
The Participant acknowledges that by virtue of his or her management position
and as an employee of Employer, the Participant has acquired and will acquire
knowledge of Confidential Information of the Restricted Group and their
Business. The Participant further acknowledges that the Confidential Information
which the Restricted Group has provided and will provide to the Participant
would give the Participant a significant advantage if the Participant were to
directly or indirectly be engaged in any Business at a Competitor of the
Restricted Group.



3.2
Without the Company’s prior written consent, the Participant shall not directly
or indirectly, at any time during or after the Participant’s employment with any
Employer, disclose any Confidential Information and shall use the Participant’s
best efforts to prevent the taking or disclosure of any Confidential Information
to a Competitor, or otherwise, except as reasonably may be required to be
disclosed by the Participant in the ordinary performance of his or her duties
for Employer or as required by law.



3.3
The Participant shall not, for the Relevant Period, directly or indirectly for a
Competitor or otherwise:



3.3.1        within the Relevant Area, solicit any Relevant Client or Relevant
Prospect for the purposes of any Business which competes or will compete or
seeks to compete with the Restricted Group;


3.3.2        within the Relevant Area, accept, perform services for, or deal
with any Relevant Client or Relevant Prospect for the purposes of any Business
which competes or will compete or seeks to compete with the Restricted Group;
3. 3.3     solicit for employment or entice away from the Restricted Group any
Key Personnel; or


3. 3.4    employ or engage or endeavour to employ or engage any Key Personnel.
3.4
To the extent the Participant is a party to an Employment Agreement or other
agreement with the Employer, the Company or any Subsidiary that contains
post-employment covenants and restrictions, those post-employment covenants and
restrictions shall be separate and apart and independent from the covenants and
restrictions set forth in Sections 3.2 and 3.3 herein.



3.5
Participant recognizes and agrees that the payment of damages will not be an
adequate remedy for any breach by Participant of any of the covenants set forth
in Section 3 of




--------------------------------------------------------------------------------



this RCA.  Participant recognizes that irreparable injury will result to Company
and/or its Subsidiaries in the event of any such breach and therefore
Participant agrees that Company may, in addition to recovering damages, proceed
in equity to enjoin Participant from violating any such covenant.


3. 6
The Participant acknowledges that the provisions of this Section 3 are fair,
reasonable and necessary to protect the goodwill and interests of the Restricted
Group.



Section 4 - Governing Law & Jurisdiction


4.1
This RCA shall be governed by and construed in accordance with the laws of the
state of New York, without regard to its conflicts of law principles.



4.2
Any suit, action or proceeding arising out of or relating to this RCA shall only
be brought in the State and Federal Courts located in the County of New York,
State of New York and the Parties hereto irrevocably and unconditionally submit
accordingly to the exclusive jurisdiction of such courts for the purpose of any
such suit, action or proceeding. The Participant hereby irrevocably and
unconditionally waives any objections he or she may now have or hereafter have
to the laying of the venue of any suit, action or proceeding arising out of or
relating to this RCA in the foregoing courts. The Participant further
acknowledges that for purposes of N.Y.C.P.L.R. 327(b) and N.Y. G.O.L. Section
5-1402, the value of the Plan is in excess of One Million Dollars ($1,000,000)
and the Participant hereby further irrevocably and unconditionally waives any
claim that any such suit, action or proceeding brought in the foregoing courts
has been brought in an inconvenient forum.

Section 5 - Consideration, Severability, Beneficiaries & Effect on other
agreements


5.1
The Parties acknowledge that the provisions of this RCA are severable. If any
part or provision of this RCA shall be determined by any court or tribunal to be
invalid, then such partial invalidity shall not cause the remainder of this RCA
to be or become invalid. If any provision hereof is held unenforceable on the
basis that it exceeds what is reasonable for the protection of the goodwill and
interests of the Restricted Group, but would be valid if part of the wording
were modified or deleted, as permitted by applicable law, then such restriction
or obligation shall apply with such deletions or modifications as may be
necessary to make it enforceable.



5.2
The Participant acknowledges that he or she remains bound by any Employment
Agreement or any other agreement currently in effect by and between the
Participant, on the one hand, and the Employer, the Company or any Subsidiary,
on the other hand, including but not limited to any post-employment covenants
and restrictions, and this RCA shall be in addition to, and not in place of any
such agreements.






--------------------------------------------------------------------------------



5.3
Nothing contained in this RCA constitutes a promise or agreement to employ the
Participant for a guaranteed term or otherwise modify the terms and conditions
of the Participant’s employment with the Employer.



Section 6 – Miscellaneous
6.1
This RCA, and the provisions hereof, may not be modified, amended, terminated,
or limited in any fashion except by written agreement signed by both parties
hereto, which specifically states that it is modifying, amending or terminating
this RCA.



6.2
The rights and remedies of the Restricted Group under this RCA shall inure to
the benefit of any and all of its/their successors, assigns, parent companies,
sister companies, subsidiaries and other affiliated corporations, and the
successors and assigns of each of them.



6.3
The waiver by either party of any breach of this RCA shall not operate or be
construed as a waiver of that party’s rights on any subsequent breach.



6.4
The Participant acknowledges that the Award constitutes adequate consideration
to support the covenants and promises made by the Participant within this RCA
regardless of whether such Award is ultimately beneficial to Participant.



6.5
The Participant acknowledges and agrees that the Participant shall be obliged to
draw the provisions of Section 3 of this RCA to the attention of any third party
who may, at any time before or after the termination of the Participant’s
employment with Employer, offer to employ or engage him or her and for or with
whom Participant intends to work within the Relevant Period.



6.6
The various section headings contained in this RCA are for the purpose of
convenience only and are not intended to define or limit the contents of such
sections.



6.7
This RCA may be executed in one or more counterparts, each of which shall
constitute an original and all of which taken together shall constitute one and
the same document. This RCA will be binding, notwithstanding that either party’s
signature is displayed only on a facsimile or electronic copy of the signature
page.



6.8.
Any provisions which by their nature survive termination of this RCA, including
the obligations set forth in Sections 3 and 4, shall survive termination of this
RCA.



6.9.
This RCA has been executed on behalf of the Company electronically and the
Participant accepts the electronic signature of the Company.



By the Participant’s execution or electronic acceptance of this RCA in the
manner specified in the Participant's online account with the Company’s
designated broker/stock plan



--------------------------------------------------------------------------------



administrator, the Participant and the Company have agreed to the terms and
conditions of this RCA in connection with the Participant’s Award.
Signed for and on behalf of
Willis Group Holdings Public Limited Company by:


/s/ Adam Rosman        
Name: Adam Rosman
Title: Group General Counsel
        
Participant:


Signature: ___________________________________________


Print Name: __________________________________________



